Title: To Thomas Jefferson from C. W. F. Dumas, 2 December 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 2e. Décembre 1787

Ma derniere, où je communique une Adresse à Votre Excellence, étoit envoyée à Amsterdam pour être acheminée demain, lorsque celle de Votre Excellence du 14e. Nov. me fut remise. Je vois et sens, quoiqu’à mon grand regret, qu’Elle ne peut concourir au moyen honnête de me tirer pendant une couple de mois au moins de la situation vraiment pénible et cruelle où je me trouve ici, surtout pendant cet hiver. Il faudra donc l’endurer comme et tant que je pourrai. Mais oserois-je vous supplier, Monsieur, de vouloir bien porter à la connoissance du Congrès, par le Paquebot qui part ce  mois du Havre, les Points essentiels de ma Proposition, d’y ajouter votre opinion sur la convenance de l’affaire-même, et sur celle de m’y employer pour sa projection: comme aussi de vouloir bien m’informer en gros, si Votre Excellence a pu le faire, afin que j’aie au moins la seule consolation des malheureux, l’espoir quelconque. Ce que Votre Excellence m’apprend de l’offre faite par l’Ambassadeur Impérial de traiter, avec ce qu’on m’a dit depuis à moi, fait voir que la chose leur tient à coeur, et la propriété complete de ce qu’on m’a ajouté, que c’est aux Ministres des Etats-Unis à parler, comme aussi, l’influence sous laquelle l’affaire avoit été déclinée précédemment; ce qu’on ne demande pas mieux que de réparer maintenant.
Rien n’est plus vrai, Monsieur, que votre maxime (qui étoit réellement celle du défunt Gouvernement), que c’est avec la masse de la Nation que nous sommes alliés. Mais rien n’est plus vrai d’un autre côté que ceci: que cette masse, présentement = 0, et que de fait le Gouvernement Militaire est Législateur, Exécuteur, Juge; par conséquent, qu’il est tout. D’après ces deux prémisses, vous pouvez juger, Monsieur, du Degré de bonheur dont jouit et jouira une Masse, à qui il n’est permis de manifester d’autre volonté que celle de l’obéissance passive.
Je suis avec le plus respectueux dévouement, De Votre Excellence Le très-humble & très-obéissant serviteur,

C. W. F. Dumas

